DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1- Step 1: The claim is directed towards a method to obtaining a sequence of file system operations to be performed on a cloud enabled file system and then executing the sequence of file system operations as single file system transaction and maintaining the transaction log for the single file system transaction in which comprises information for a plurality of sub-transactions that were completed in 

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 1 recites claim language of “obtaining a sequence of file system operations to be performed on a cloud enabled file system and then executing the sequence of file system operations as single file system transaction” can be interpreted as receiving and screening data. This process can be a mental process, as a person can receive a series of transaction logs and then perform to distributed the data as a grouping by collecting the data and stacking the series of transactions logs as one. Further, the claim recites “maintaining the transaction log for the single file system transaction in which comprises information for a plurality of sub-transactions that were completed in conjunction with the execution where at least one or more sub-transactions correspond to at least a portion of the file system operations in the sequence”. This claim can recite a mental process as this merely screening the data to determine if the data contains any misuse in the system and whether the data has been deliver or not. Such steps of receiving, screening, and distributing data on a computer network is nothing more than an abstract idea. 
Finally the claim recites, “the method is performed by at least one processing device comprising a processor coupled to a memory” which is recited at a high level of generality, describes a generic computer component as a computer is being used as a tool to perform the concept. If a claim limitation, under its broadest reasonable 

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “…obtaining a sequence of file system operations to be performed on a cloud enabled file system…” and “executing the sequence of file system operations as single file system transaction”. The “obtaining” and “executing” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, generating, and storing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements 
	
Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of  “obtaining a sequence of file system operations to be performed on a cloud enabled file system and then executing the sequence of file system operations as single file system transaction” can be interpreted as receiving and screening data in which only amount to pre and post solution activities of receiving data for use and transmitting the results.  (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). The “obtaining” and “executing” is merely data gathering to be outputted
and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 



Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 2 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 2 recites the same abstract idea of “Mental Process” specifically performing a mental process. The claim recites limitations of “at least one of the sequence of file system operations comprises multiple sub-transactions”. The steps of obtaining the sequence of file systems operations in which comprises multiple sub-transactions describe steps a computer programmer can would perform mentally by 

Claim 3 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 3 recites the same abstract idea of “Mental Process” specifically performing a mental process. The claim recites limitations of “in response to one or more of a system reboot and a system recovery, determining that at least one sub-transaction corresponding to at least one of the sequence of file operations was not completed; and discarding the single file system transaction based on the determining”.  The response of a file system reboot and recovery to determine whether a sub-transaction has not been completed and would need to be discard is merely screening data and distributing the results afterwards in which is merely performing a mental process on a generic computer, and therefore, does not amount to significantly more than the abstract idea. 

Claim 4 is dependent on claim 1 and includes all the limitation of claim 1. Therefore claim 4 recites the abstract idea of “Mental Process” specifically performing a mental process. The claim recites limitations of “obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations, and wherein said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub- transactions corresponding to the immediate subsequent file system operation”, which is abstract idea of a generic computer component obtaining a log transactions 

Claim 5 is dependent on claim 4 which is dependent on independent claim 1 and includes all of the limitations of claim 1. Therefore claim 5 recites the same abstract idea of “mental process” specifically a mental process. The claim recites limitation of “issuing a commit of the logging descriptor to said cloud enabled file system, wherein the commit indicates a completion of the plurality of file system operations in the sequence”, which is an abstract idea of a generic computer component of performing an execution or sending data over the network, which does not amount to significantly more than the abstract idea. 

Claim 6 is dependent on claim 1 and includes all of the limitations of claim 1. Therefore claim 6 recites the same abstract idea of “mental process” specifically using a computer as a tool to perform a mental process. The claim recites limitation of “the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system”, which is an abstract idea of using a computer as a tool to maintain data to screen whether the specific data is related to another data that was originally deliver over the network, which does not amount to significantly more than the abstract idea. 

Claim 7 is dependent on claim 6 which is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 7 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recite limitations of “maintaining, by the local storage array, a first database comprising hard links corresponding to the at least one stub file; and maintaining a second database comprising at least one hard link corresponding to at least one further stub file, wherein the at least one further stub file was one of: previously deleted from said cloud enabled file system, and previously rehydrated with data from a corresponding object in the cloud storage system”, which is an abstract idea of using a computer as a tool to maintain data to screen whether the specific data is was a previously deleted data and had been recovered again in which is merely obtaining and screening data, which does not amount to significantly more than abstract idea. 

Claim 8 is dependent on claim 6 which is dependent on claim 1 and includes all of the limitations of claim 1. Therefore claim 8 recites the same abstract idea of “mental process” specifically using a computer as a tool to perform a mental process. The claim recites limitation of “the plurality of file system operations corresponds to one of: deleting a stub file from the cloud enabled file system; rehydrating a stub file in the cloud enabled file system with data from an object stored in the cloud storage system; and executing an orphan management process to remove orphaned files in the cloud enabled file system”, which is an abstract idea of using a computer as a tool to maintain data to screen whether the corresponding data that was deleted is part of the list and 

Claim 9 is dependent on claim 1 and includes all of the limitations of claim 1. Therefore claim 9 recites the same abstract idea of “mental process” specifically using a computer as a tool to perform a mental process. The claim recites limitation of “the cloud enabled file system comprises a UFS64 file system”, which is an abstract idea of using a computer as a tool to maintain data, which does not amount to significantly more than the abstract idea. 

Regarding claim 10- Step 1: The claim is directed towards a non-transitory computer readable medium of “obtain a sequence of file system operations to be performed on a cloud enabled file system; to execute the sequence of file system operations as a single file system transaction; and to maintain a transaction log for the single file system transaction, the transaction log comprising information for one or more sub-transactions that were completed in conjunction with said executing, wherein the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence“, and therefore is a machine, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 10 recites claim language of “obtaining a sequence of file system operations to be performed on a cloud enabled file system and then executing 
Finally the claim recites, “a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device” which is recited at a high level of generality, describes a generic computer component as a computer is being used as a tool to perform the concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 11 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “…obtaining a sequence of file system operations to be performed on a cloud enabled file system…” and “executing the sequence of file system operations as single file system transaction”. The “obtaining” and “executing” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, generating, and storing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of  “obtaining a sequence of file system operations to be performed on a cloud enabled file system and then executing the sequence of file system operations as single file system transaction” can be interpreted as receiving and screening data in which only amount to pre and post solution activities of receiving data for use and transmitting the results.  (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). The “obtaining” and “executing” is merely data gathering to be outputted
and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 

The additional elements recited in independent claim 11 are, “A non-transitory processor-readable storage medium”, and “processing device” are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional 

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 11 is dependent on claim 10 and includes all the limitation of claim 10, Therefore, claim 11 recites the same abstract idea of “Mental Process” specifically performing a mental process. The claim recites limitations of “at least one of the sequence of file system operations comprises multiple sub-transactions”. The steps of obtaining the sequence of file systems operations in which comprises multiple sub-transactions describe steps a computer programmer can would perform mentally by screening file system operations and determine whether it is completed or not, and therefore, does not amount to significantly more than the abstract idea. 

Claim 12 is dependent on claim 10 and includes all the limitation of claim 10, Therefore, claim 12 recites the same abstract idea of “Mental Process” specifically 

Claim 13 is dependent on claim 10 and includes all the limitation of claim 10. Therefore claim 13 recites the abstract idea of “Mental Process” specifically performing a mental process. The claim recites limitations of “obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations, and wherein said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation”, which is abstract idea of a generic computer component obtaining a log transactions and screening the results to determine whether the log itself has been updated based on the number of sub-transactions that have been performed, and therefore, does not amount to significantly more than the abstract idea. 



Claim 15 is dependent on claim 10 and includes all of the limitations of claim 10. Therefore claim 15 recites the same abstract idea of “mental process” specifically using a computer as a tool to perform a mental process. The claim recites limitation of “the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system”, which is an abstract idea of using a computer as a tool to maintain data to screen whether the specific data is related to another data that was originally deliver over the network, which does not amount to significantly more than the abstract idea. 

Claim 16 is dependent on claim 15 which is dependent on claim 10 and includes all the limitation of claim 10. Therefore, claim 16 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The 

Claim 17 is dependent on claim 15 which is dependent on claim 10 and includes all of the limitations of claim 10. Therefore claim 17 recites the same abstract idea of “mental process” specifically using a computer as a tool to perform a mental process. The claim recites limitation of “the plurality of file system operations corresponds to one of: deleting a stub file from the cloud enabled file system; rehydrating a stub file in the cloud enabled file system with data from an object stored in the cloud storage system; and executing an orphan management process to remove orphaned files in the cloud enabled file system”, which is an abstract idea of using a computer as a tool to maintain data to screen whether the corresponding data that was deleted is part of the list and then performing a distribution of the data over the network after screening it, which does not amount to significantly more than the abstract idea. 

Regarding claim 18- Step 1: The claim is directed towards system/apparatus comprising of a combination of concrete devices (An apparatus comprising: at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured), therefore is a machine, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 18 recites claim language of “obtaining a sequence of file system operations to be performed on a cloud enabled file system and then executing the sequence of file system operations as single file system transaction” can be interpreted as receiving and screening data. This process can be a mental process, as a person can receive a series of transaction logs and then perform to distributed the data as a grouping by collecting the data and stacking the series of transactions logs as one. Further, the claim recites “maintaining the transaction log for the single file system transaction in which comprises information for a plurality of sub-transactions that were completed in conjunction with the execution where at least one or more sub-transactions correspond to at least a portion of the file system operations in the sequence”. This claim can recite a mental process as this merely screening the data to determine if the data contains any misuse in the system and whether the data has been deliver or not. Such steps of receiving, screening, and distributing data on a computer network is nothing more than an abstract idea. 
Finally the claim recites, “An apparatus comprising: at least one processing device comprising a processor coupled to a memory; the at least one processing device 

	Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “…obtaining a sequence of file system operations to be performed on a cloud enabled file system…” and “executing the sequence of file system operations as single file system transaction”. The “obtaining” and “executing” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, generating, and storing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information 

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of  “obtaining a sequence of file system operations to be performed on a cloud enabled file system and then executing the sequence of file system operations as single file system transaction” can be interpreted as receiving and screening data in which only amount to pre and post solution activities of receiving data for use and transmitting the results.  (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). The “obtaining” and “executing” is merely data gathering to be outputted


The additional elements recited in independent claim 18 are, “processor”, and “memory” are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 19 is dependent on claim 18 and includes all the limitation of claim 18, Therefore, claim 18 recites the same abstract idea of “Mental Process” specifically performing a mental process. The claim recites limitations of “at least one of the sequence of file system operations comprises multiple sub-transactions”. The steps of 

Claim 20 is dependent on claim 18 and includes all the limitation of claim 18, Therefore, claim 20 recited the same abstract idea of “mental process” specifically performing a mental process. The claim recites limitations of “to determine, in response to one or more of a system reboot and a system recovery, that at least one sub-transaction corresponding to at least one of the sequence of file operations was not completed; and to discard the single file system transaction based on the determining”. 
The response of a file system reboot and recovery to determine whether a sub-transaction has not been completed and would need to be discard is merely screening data and distributing the results afterwards in which is merely performing a mental process on a generic computer, and therefore, does not amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,697,219 issued to Wang et al. (hereinafter as "Wang") in view of U.S Patent Application Publication 2019/0108341 issued to BEDHAPUDI et al. (hereinafter as “BEDHAPUDI”).

	Regarding claim 1, Wang teaches executing the sequence of file system operations as a single file system transaction (Wang: Col 4, lines 29-32; Generally, metadata changes of a file system resulting from an I/O request may directly be written to the file system stored on a disk, or recorded in a file system transaction log associated with the file system. Col 4, lines 49-54; Generally, all write operations resulting in changes to metadata of a file system are first stored in the file system transaction log and corresponding metadata structures stored on a persistent storage are updated at a later time when metadata changes stored in a cache are written (or flushed) to the persistent storage. Col 14, lines 54-58; Additionally, a transaction log is associated with a single file system. Thus, transaction log 130 is available for caching contents of a file system when the filesystem is mounted because the transaction log is part of the address space of the file system); and wherein

maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing (Wang: Col 4, lines 29-32; Generally, metadata changes of a file system resulting from an I/O request may directly be written to the file system stored on a disk, or recorded in a file system transaction log associated with the file system. Col 4, lines 49-54; Generally, all write operations resulting in changes to metadata of a file system are first stored in the file system transaction log and corresponding metadata structures stored on a persistent storage are updated at a later time when metadata changes stored in a cache are written (or flushed) to the persistent storage. Col 10, lines 53-58; the file system transaction log is inspected to find a last valid transaction recorded in the file system transaction log, and the last valid transaction is applied to the file system stored on a persistent storage for updating metadata of the file system by using metadata information stored in the file system transaction log. Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O request), wherein

 	the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 17, lines 61-66; When the record portion of a section cannot store any more transaction log records, the header portion of the section is updated with a chunk header and a subset of transaction log headers that have been written to the record portion. Thus, the next transaction log header is written to the record portion of the next section. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O request. Col 19, lines 20-23; A data log descriptor may include a set of data log records as a write I/O operation may include multiple changes to the file such that each change in data is represented by a data log record); 

the method is performed by at least one processing device comprising a processor coupled to a memory (Wang: Col 16, lines 26-32; Further, in at least one embodiment of the current technique, when a transaction log organized on a persistent storage is replayed, transaction log entries are recreated in one or more in-memory lists associated with one or more cores of a multi-core processor).  

	Wang does not explicitly teach a computer-implemented method comprising: obtaining a sequence of file system operations to be performed on a cloud enabled file system.

	However, BEDHAPUDI teaches a computer-implemented method comprising: obtaining a sequence of file system operations to be performed on a cloud enabled file system (BEDHAPUDI: [0292]; In certain embodiments, the filter driver 314 may intercept data modification operations that include changes, updates, and/or new information (e.g., file creation, file deletion, file modification, file renaming, etc.) with respect to one or more of the application(s) 310. For example, the filter driver 314 may locate, monitor, and/or process one or more of the following with respect to a particular application 310, application type, or group of applications (e.g., some or all of the application(s) 310): file system operations (e.g., file creation, file deletion, file modification, file renaming), data management operations (e.g., data write operations, file attribute modifications), logs or journals (e.g., NTFS change journal), configuration files, file settings, control files, other files used by one or more of the application(s) 310, combinations of the same or the like. [0298]; For example, every time the I/O data 326 and the index data 330 are stored in the respective primary storage devices 318, the I/O data 326 and the index data 330 may also be transmitted to the cloud service 336 for storage. As another example, the I/O data 326 and the index data 330 stored in the respective primary storage devices 318 may be periodically pushed to the cloud service 336 for storage. [0320]; At block 604, the anomaly detection engine 320 determines the number of file system operations performed for a given directory or volume (e.g., the number of file opens, reads, creates, writes, rewrites, deletes, renames, etc., the pattern of such file opens, reads, creates, writes, rewrites, deletes, renames, etc., and/or the timestamps associated with such file opens, reads, creates, writes, rewrites, deletes, renames, etc.)); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wang (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for  (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in intercepting operations to be placed in a cloud destination would provide more security in monitoring data to detect anomaly (See BEDHAPUDI: [0190]). In addition, the references (Wang and BEDHAPUDI) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wang and BEDHAPUDI are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 2, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches at least one of the sequence of file system operations comprises multiple sub-transactions (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 17, lines 61-66; When the record portion of a section cannot store any more transaction log records, the header portion of the section is updated with a chunk header and a subset of transaction log headers that have been written to the record portion. Thus, the next transaction log header is written to the record portion of the next section. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O Col 19, lines 20-23; A data log descriptor may include a set of data log records as a write I/O operation may include multiple changes to the file such that each change in data is represented by a data log record).  

	Regarding claim 3, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches 20in response to one or more of a system reboot and a system recovery, determining that at least one sub-transaction corresponding to at least one of the sequence of file operations was not completed (Wang: Col 4, lines 40-46; Typically, a file system transaction log only stores changes to metadata (such as inodes, directories, allocation maps) of a file system. If a file server shuts down without a failure, the file system transaction log can be discarded, because the file system stored on a persistent storage in such a case is consistent and includes all metadata changes stored in the file system transaction log. Col 4, lines 54-61; Thus, metadata structures stored on the persistent storage may contain stale data that is not consistent with metadata changes stored in the file system transaction log. Therefore, in such a case, the metadata changes stored in the file system transaction log are applied to the metadata structures stored on the persistent disk to recover the file system to a consistent state); and 

discarding the single file system transaction based on the determining (Wang: Col 4, lines 40-46; Typically, a file system transaction log only stores changes to metadata (such as inodes, directories, allocation maps) of a file system. If a file server shuts down without a failure, the file system transaction log can be discarded, ).  

	Regarding claim 4, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches 25obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34), and wherein

 	said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub- transactions corresponding to the immediate subsequent file system operation (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 18, lines 5-12; data storage system logs data associated with each write I/O operation to a transaction log by writing a transaction log header and the data and/or metadata to the transaction log. Further, in at least one embodiment of the current technique, a transaction log descriptor (also ).  

	Regarding claim 5, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches issuing a commit of the logging descriptor to said cloud enabled file system (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully), wherein

 the commit indicates a completion of the plurality of file system operations in the sequence (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully).  

Regarding claim 10, Wang teaches to execute the sequence of file system operations as a single file system transaction (Wang: Col 14, lines 54-58; Additionally, a transaction log is associated with a single file system. Thus, transaction log 130 is available for caching contents of a file system when the filesystem is mounted because the transaction log is part of the address space of the file system); and

to maintain a transaction log for the single file system transaction, the transaction log 5comprising information for one or more sub-transactions that were completed in conjunction with said executing (Wang: Col 4, lines 29-32; Generally, metadata changes of a file system resulting from an I/O request may directly be written to the file system stored on a disk, or recorded in a file system transaction log associated with the file system. Col 4, lines 49-54; Generally, all write operations resulting in changes to metadata of a file system are first stored in the file system transaction log and corresponding metadata structures stored on a persistent storage are updated at a later time when metadata changes stored in a cache are written (or flushed) to the persistent storage. Col 10, lines 53-58; the file system transaction log is inspected to find a last valid transaction recorded in the file system transaction log, and the last valid transaction is applied to the file system stored on a persistent storage for updating metadata of the file system by using metadata information stored in the file system transaction log. Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O request), wherein 

the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence (Wang: Col 14, lines 23-27; Further, transaction maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 17, lines 61-66; When the record portion of a section cannot store any more transaction log records, the header portion of the section is updated with a chunk header and a subset of transaction log headers that have been written to the record portion. Thus, the next transaction log header is written to the record portion of the next section. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O request. Col 19, lines 20-23; A data log descriptor may include a set of data log records as a write I/O operation may include multiple changes to the file such that each change in data is represented by a data log record).  

	Wang does not teach explicitly teach a non-transitory processor-readable storage medium having stored therein program 30code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device:  21120025.01 to obtain a sequence of file system operations to be performed on a cloud enabled file system;

	However, BEDHAPUDI teaches a non-transitory processor-readable storage medium having stored therein program 30code of one or more software programs (BEDHAPUDI: [0069]; Any given computing device comprises one or more ), wherein the program code when executed by at least one processing device causes the at least one processing device:  21120025.01 to obtain a sequence of file system operations to be performed on a cloud enabled file system (BEDHAPUDI: [0292]; In certain embodiments, the filter driver 314 may intercept data modification operations that include changes, updates, and/or new information (e.g., file creation, file deletion, file modification, file renaming, etc.) with respect to one or more of the application(s) 310. For example, the filter driver 314 may locate, monitor, and/or process one or more of the following with respect to a particular application 310, application type, or group of applications (e.g., some or all of the application(s) 310): file system operations (e.g., file creation, file deletion, file modification, file renaming), data management operations (e.g., data write operations, file attribute modifications), logs or journals (e.g., NTFS change journal), configuration files, file settings, control files, other files used by one or more of the application(s) 310, combinations of the same or the like. [0298]; For example, every time the I/O data 326 and the index data 330 are stored in the respective primary storage devices 318, the I/O data 326 and the index data 330 may also be transmitted to the cloud service 336 for storage. As another example, the I/O data 326 and the index data 330 stored in the respective primary storage devices 318 may be periodically pushed to the cloud service 336 for storage. [0320]; At block 604, the anomaly detection engine 320 determines the number of file system operations performed for a given directory or volume (e.g., the number of file opens, reads, );
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wang (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in intercepting operations to be placed in a cloud destination would provide more security in monitoring data to detect anomaly (See BEDHAPUDI: [0190]). In addition, the references (Wang and BEDHAPUDI) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wang and BEDHAPUDI are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 11, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches at least 10one of the sequence of file system operations comprises multiple sub-transactions (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O request. Col 19, lines 20-23; A data log descriptor may include a set of data log records as a write I/O operation may include multiple changes to the file such that each change in data is represented by a data log record).  

	Regarding claim 12, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches the at least one processing device is further caused: to determine, in response to one or more of a system reboot and a system recovery, that at 15least one sub-transaction corresponding to at least one of the sequence of file operations was not completed (Wang: Col 4, lines 40-46; Typically, a file system transaction log only stores changes to metadata (such as inodes, directories, allocation maps) of a file system. If a file server shuts down without a failure, the file system transaction log can be discarded, because the file system stored on a persistent storage in such a case is consistent and includes all metadata changes stored in the file system transaction log. Col 4, lines 54-61; Thus, metadata structures stored on the persistent storage may contain stale data that is not consistent with metadata changes stored in the file system transaction log. Therefore, in such a case, the metadata changes stored in the file system transaction log are applied to the metadata structures stored on the persistent disk to recover the file system to a consistent state. Col 14, lines 23-27; Further, ); and 

to discard the single file system transaction based on the determining (Wang: Col 4, lines 40-46; Typically, a file system transaction log only stores changes to metadata (such as inodes, directories, allocation maps) of a file system. If a file server shuts down without a failure, the file system transaction log can be discarded, because the file system stored on a persistent storage in such a case is consistent and includes all metadata changes stored in the file system transaction log).  

	Regarding claim 13, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches 20obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34), and wherein

 	said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 18, lines 5-12; data storage system logs data associated with each write I/O operation to a transaction log by writing a transaction log header and the data and/or metadata to the transaction log. Further, in at least one embodiment of the current technique, a transaction log descriptor (also referred to herein as "TLD") tracks each modification performed on a set of data blocks and/or metadata blocks that are associated with a write I/O request).  

	Regarding claim 14, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches t tthe at least one processing device is further caused: to issue a commit of the logging descriptor to said cloud enabled file system (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully), wherein 

the commit indicates a completion of the plurality of file system operations in the sequence (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data ).  

Regarding claim 18, Wang teaches to execute the sequence of file system operations as a single file system transaction (Wang: Col 14, lines 54-58; Additionally, a transaction log is associated with a single file system. Thus, transaction log 130 is available for caching contents of a file system when the filesystem is mounted because the transaction log is part of the address space of the file system); and 

to maintain a transaction log for the single file system transaction, the transaction log comprising information for one or more sub-transactions that were completed in conjunction 30with said executing (Wang: Col 4, lines 29-32; Generally, metadata changes of a file system resulting from an I/O request may directly be written to the file system stored on a disk, or recorded in a file system transaction log associated with the file system. Col 4, lines 49-54; Generally, all write operations resulting in changes to metadata of a file system are first stored in the file system transaction log and corresponding metadata structures stored on a persistent storage are updated at a later time when metadata changes stored in a cache are written (or flushed) to the persistent storage. Col 10, lines 53-58; the file system transaction log is inspected to find a last valid transaction recorded in the file system transaction log, and the last valid transaction is applied to the file system stored on a persistent storage for updating metadata of the file system by using metadata information stored in the file system transaction log. Col 14, lines 23-27; Further, transaction log 130 provides a set maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O request), wherein

 the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 17, lines 61-66; When the record portion of a section cannot store any more transaction log records, the header portion of the section is updated with a chunk header and a subset of transaction log headers that have been written to the record portion. Thus, the next transaction log header is written to the record portion of the next section. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O request. Col 19, lines 20-23; A data log descriptor may include a set of data log records as a write I/O operation may include multiple changes to the file such that each change in data is represented by a data log record).  

	Wang does not explicitly teach an apparatus comprising: at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured: to obtain a sequence of file system operations to be performed on a cloud enabled file system

	However, BEDHAPUDI teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory (BEDHAPUDI: [0069]; Any given computing device comprises one or more processors (e.g., CPU and/or single-core or multi-core processors), as well as corresponding non-transitory computer memory (e.g., random-access memory (RAM)) for storing computer programs which are to be executed by the one or more processors); the at least one processing device being configured: to obtain a sequence of file system operations to be performed on a cloud enabled 25file system (BEDHAPUDI: [0292]; In certain embodiments, the filter driver 314 may intercept data modification operations that include changes, updates, and/or new information (e.g., file creation, file deletion, file modification, file renaming, etc.) with respect to one or more of the application(s) 310. For example, the filter driver 314 may locate, monitor, and/or process one or more of the following with respect to a particular application 310, application type, or group of applications (e.g., some or all of the application(s) 310): file system operations (e.g., file creation, file deletion, file modification, file renaming), data management operations (e.g., data write operations, file attribute modifications), logs or journals (e.g., NTFS change journal), configuration files, file settings, control files, other files used by one or more of the application(s) 310, combinations of the same or the like. [0298]; For every time the I/O data 326 and the index data 330 are stored in the respective primary storage devices 318, the I/O data 326 and the index data 330 may also be transmitted to the cloud service 336 for storage. As another example, the I/O data 326 and the index data 330 stored in the respective primary storage devices 318 may be periodically pushed to the cloud service 336 for storage. [0320]; At block 604, the anomaly detection engine 320 determines the number of file system operations performed for a given directory or volume (e.g., the number of file opens, reads, creates, writes, rewrites, deletes, renames, etc., the pattern of such file opens, reads, creates, writes, rewrites, deletes, renames, etc., and/or the timestamps associated with such file opens, reads, creates, writes, rewrites, deletes, renames, etc.)); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wang (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in intercepting operations to be placed in a cloud destination would provide more security in monitoring data to detect anomaly (See BEDHAPUDI: [0190]). In addition, the references (Wang and BEDHAPUDI) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wang and 
	Regarding claim 19, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches at least one of the sequence of file system operations comprises multiple sub-transactions (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 17, lines 61-66; When the record portion of a section cannot store any more transaction log records, the header portion of the section is updated with a chunk header and a subset of transaction log headers that have been written to the record portion. Thus, the next transaction log header is written to the record portion of the next section. Col 19, lines 16-19; However, it should be noted that a single transaction log may store changes to data and metadata of a file of a file system in a transaction log associated with the file system upon receiving a write I/O request. Col 19, lines 20-23; A data log descriptor may include a set of data log records as a write I/O operation may include multiple changes to the file such that each change in data is represented by a data log record).  

	Regarding claim 20, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, and Wang further teaches the the at least one processing device is further configured: to determine, in response to one or more of a system reboot and a system recovery, that at least one sub-transaction corresponding to at least one of the sequence of file operations was not completed (Wang: Col 4, lines 40-46; Typically, a file system transaction log only stores changes to metadata (such as inodes, directories, allocation maps) of a file system. If a file server shuts down without a failure, the file system transaction log can be discarded, because the file system stored on a persistent storage in such a case is consistent and includes all metadata changes stored in the file system transaction log. Col 4, lines 54-61; Thus, metadata structures stored on the persistent storage may contain stale data that is not consistent with metadata changes stored in the file system transaction log. Therefore, in such a case, the metadata changes stored in the file system transaction log are applied to the metadata structures stored on the persistent disk to recover the file system to a consistent state. Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34); and 

10to discard the single file system transaction based on the determining (Wang: Col 4, lines 40-46; Typically, a file system transaction log only stores changes to metadata (such as inodes, directories, allocation maps) of a file system. If a file server shuts down without a failure, the file system transaction log can be discarded, because the file system stored on a persistent storage in such a case is consistent and includes all metadata changes stored in the file system transaction log).

Claims 6-8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,697,219 issued to Wang et al. (hereinafter as "Wang") in view of U.S Patent Application Publication 2019/0108341 issued to BEDHAPUDI et al. (hereinafter as “BEDHAPUDI”) in further view of U.S Patent 7,685,177 issued to Hagerstrom et al. (hereinafter as “Hagerstrom”).

	Regarding claim 6, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of Wang and BEDHAPUDI does not explicitly teach the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system.

	Hagerstrom teaches 5the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system (Hagerstrom: Col 4, lines 66-67 and Col 5, lines 1-3; Location addressable storage is the typical storage scheme employed by most local and networked storage devices, where each element of data is stored onto a physical medium, and its location is recorded for later use. Col 6, lines 51-62; As described previously, the references associated with the placeholder files 202 and 204 and the secondary file 212 may be referred to as the offline references and the online references, respectively. For example, in an embodiment where location addressable storage is employed, the references 214 and 216 may include pointers that describe the ),

 	the object comprising data related to a file previously sent from the local storage array to the cloud storage system (Hagerstrom: Col 14, lines 42-48; For secondary storage devices that implement content addressable storage, validly pointing to a secondary file can include that the offline reference of the placeholder file contains a content address of the secondary file that was previously identified in the file identification data of the secondary file. Each placeholder file can be analyzed to determine whether it validly references a secondary file).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wang (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Hagerstrom (teaches the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in monitoring the operations and utilizing policies to manage efficient , BEDHAPUDI, and Hagerstrom) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wang, BEDHAPUDI, and Hagerstrom are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 7, the modification of Wang, BEDHAPUDI, and Hagerstrom teaches claimed invention substantially as claimed, and Hagerstrom further teaches 
maintaining, by the local storage array, a first database comprising hard links corresponding to the at least one stub file (Hagerstrom: Col 9, lines 44-50; In another embodiment, one of the primary storage device or secondary storage device employs a content addressable storage scheme, such that the location and content of the primary files are defined by content addresses, while the other employs location addressable storage. Col 9, lines 52-56; The information contained in the online reference, offline reference, and file identification data and how that information is accessed differs depending on the storage scheme employed by the primary storage and/or secondary storage. Col 9, lines 57-61; The method 400 includes, at 402, identifying a placeholder file on a primary storage device. In one embodiment, file management module 119 can perform an item by item scan of each placeholder file in the primary storage 104 before proceeding to the next step); and

 	maintaining a second database comprising at least one hard link corresponding to at least one further stub file (Hagerstrom: Col 9, lines 44-50; In another embodiment, one of the primary storage device or secondary storage device  Col 9, lines 52-56; The information contained in the online reference, offline reference, and file identification data and how that information is accessed differs depending on the storage scheme employed by the primary storage and/or secondary storage. Col 9, lines 66-67 and Col 10, lines 1-5;
At 404, the method includes identifying a secondary file on a secondary storage device related to the placeholder file. In one embodiment, the secondary file can be identified via an offline reference on the placeholder file, using path information where the secondary storage uses location addressable storage or content address information where the secondary storage employs content addressable storage), wherein

 	the at least one further stub file was one of: previously deleted from 15said cloud enabled file system, and previously rehydrated with data from a corresponding object in the cloud storage system (Hagerstrom: Col 7, lines 19-25; However, when placeholder files 108, 202 and 204 are removed, renamed or restored from backup, or when the secondary files 110 and 212 are recalled from secondary storage 106 to primary storage 104, inconsistencies may develop in the relationships between the files on the primary and secondary storage devices, thereby resulting in “missing parent” and/or “orphan” files. Col 11, lines 26-35; Originally, the scenario shown in FIG. 5A included a placeholder file 508 which was created in the primary storage device 104 when a data file (not shown) was migrated to secondary storage 106, thus creating the secondary file 510. As described previously, the 
Col 11, lines 41-43; Therefore, the orphan manager 122 of FIG. 1 recognizes the secondary file 510 as an “orphan file”, and marks the secondary file for deletion).  

	Regarding claim 8, the modification of Wang, BEDHAPUDI, and Hagerstrom teaches claimed invention substantially as claimed, and Hagerstrom further teaches the plurality of file system operations corresponds to one of:  20deleting a stub file from the cloud enabled file system (Hagerstrom: Col 7, lines 66-67 and Col  8, lines 1-2; When the placeholder file 308 a is moved to placeholder file 308 b, its location changes. Thus, the online reference 316 of the secondary file 310 no longer identifies the correct online path of the placeholder file 308 b. Col 9, lines 18-23; In yet another example, a user may delete a placeholder file, and later restore the deleted placeholder file from a backup location. When the placeholder file is restored, it may be restored with a content address or physical address that is not identified by the online reference of the corresponding secondary file); 

rehydrating a stub file in the cloud enabled file system with data from an object stored in the cloud storage system (Hagerstrom: Col 7, lines 19-25; However, when placeholder files 108, 202 and 204 are removed, renamed or restored from backup, or when the secondary files 110 and 212 are recalled from secondary storage 106 to primary storage 104, inconsistencies may develop in the relationships between the files on the primary and secondary storage devices, thereby resulting in “missing parent” and/or “orphan” files); and

 	executing an orphan management process to remove orphaned files in the cloud enabled file system (Hagerstrom: Col 11, lines 20-26; A secondary scan is performed to locate and/or eliminate orphan files from the secondary storage device 106. In general, orphan files are secondary files 110 residing on secondary storage 106 that are no longer needed in order for the system 100 to function properly. FIG. 5A is provided by way of example to illustrate one scenario in which an orphan secondary file may result).  

	Regarding claim 15, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of Wang and BEDHAPUDI does not explicitly teach the cloud enabled file system is maintained on a local storage array and comprises at least one stub 22120025.01 file that is indicative of a location of an object in a cloud storage system.

	Hagerstrom teaches 30 




the cloud enabled file system is maintained on a local storage array and comprises at least one stub 22120025.01 file that is indicative of a location of an object in a cloud storage system (Hagerstrom: Col 4, lines 66-67 and Col 5, lines 1-3; Location addressable storage is the typical storage scheme employed by  Col 6, lines 51-62; As described previously, the references associated with the placeholder files 202 and 204 and the secondary file 212 may be referred to as the offline references and the online references, respectively. For example, in an embodiment where location addressable storage is employed, the references 214 and 216 may include pointers that describe the location (e.g., directory path and filename) of the corresponding placeholder file 202 and 204 or secondary file 212 being referenced), the object comprising data related to a file previously sent from the local storage array to the cloud storage system (Hagerstrom: Col 14, lines 42-48; For secondary storage devices that implement content addressable storage, validly pointing to a secondary file can include that the offline reference of the placeholder file contains a content address of the secondary file that was previously identified in the file identification data of the secondary file. Each placeholder file can be analyzed to determine whether it validly references a secondary file).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wang (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Hagerstrom (teaches the cloud enabled file system is maintained on a local , BEDHAPUDI, and Hagerstrom) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wang, BEDHAPUDI, and Hagerstrom are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 16, the modification of Wang, BEDHAPUDI, and Hagerstrom teaches claimed invention substantially as claimed, and Hagerstrom further teaches the at 5least one processing device is further caused: maintaining, by the local storage array, a first database comprising hard links corresponding to the at least one stub file (Hagerstrom: Col 9, lines 44-50; In another embodiment, one of the primary storage device or secondary storage device employs a content addressable storage scheme, such that the location and content of the primary files are defined by content addresses, while the other employs location addressable storage. Col 9, lines 52-56; The information contained in the online reference, offline reference, and file identification data and how that information is accessed differs depending on the storage scheme employed by the primary storage and/or secondary storage. Col 9, lines 57-61; The method 400 includes, at 402, identifying a placeholder file on a primary storage device. In one embodiment, file management module 119 can perform 104 before proceeding to the next step); and

 maintaining a second database comprising at least one hard link corresponding to at least one further stub file (Hagerstrom: Col 9, lines 44-50; In another embodiment, one of the primary storage device or secondary storage device employs a content addressable storage scheme, such that the location and content of the primary files are defined by content addresses, while the other employs location addressable storage. Col 9, lines 52-56; The information contained in the online reference, offline reference, and file identification data and how that information is accessed differs depending on the storage scheme employed by the primary storage and/or secondary storage. Col 9, lines 66-67 and Col 10, lines 1-5; At 404, the method includes identifying a secondary file on a secondary storage device related to the placeholder file. In one embodiment, the secondary file can be identified via an offline reference on the placeholder file, using path information where the secondary storage uses location addressable storage or content address information where the secondary storage employs content addressable storage), wherein

 	the at least one further stub file was one of: previously deleted from 10said cloud enabled file system, and previously rehydrated with data from a corresponding object in the cloud storage system (Hagerstrom: Col 7, lines 19-25; However, when placeholder files 108, 202 and 204 are removed, renamed or restored from backup, or when the secondary files 110 and 212 are recalled from secondary storage 106 to primary storage 104, inconsistencies may develop in the relationships between the files on the primary and secondary storage devices, thereby resulting in “missing parent” and/or “orphan” files. Col 11, lines 26-35; Originally, the scenario shown in FIG. 5A included a placeholder file 508 which was created in the primary storage device 104 when a data file (not shown) was migrated to secondary storage 106, thus creating the secondary file 510. As described previously, the placeholder file 508 was created with an offline reference (not shown) for identifying the secondary file 510, and the secondary file is associated with an online reference 516 for identifying the physical address or content address of the placeholder file 508. In this example, a user or client has deleted the placeholder file 508 from the primary storage device 104, as indicated by the cross 522 placed over the placeholder file 508.
Col 11, lines 41-43; Therefore, the orphan manager 122 of FIG. 1 recognizes the secondary file 510 as an “orphan file”, and marks the secondary file for deletion).  

	Regarding claim 17, the modification of Wang, BEDHAPUDI, and Hagerstrom teaches claimed invention substantially as claimed, and Hagerstrom further teaches the plurality of file system operations corresponds to one of:  15deleting a stub file from the cloud enabled file system (Hagerstrom: Col 7, lines 66-67 and Col  8, lines 1-2; When the placeholder file 308 a is moved to placeholder file 308 b, its location changes. Thus, the online reference 316 of the secondary file 310 no longer identifies the correct online path of the placeholder file 308 b. Col 9, lines 18-23; In yet another example, a user may delete a placeholder file, and later restore the deleted placeholder file from a backup location. When the placeholder ); 

rehydrating a stub file in the cloud enabled file system with data from an object stored in the cloud storage system (Hagerstrom: Col 7, lines 19-25; However, when placeholder files 108, 202 and 204 are removed, renamed or restored from backup, or when the secondary files 110 and 212 are recalled from secondary storage 106 to primary storage 104, inconsistencies may develop in the relationships between the files on the primary and secondary storage devices, thereby resulting in “missing parent” and/or “orphan” files); and 

executing an orphan management process to remove orphaned files in the cloud enabled file system (Hagerstrom: Col 11, lines 20-26; A secondary scan is performed to locate and/or eliminate orphan files from the secondary storage device 106. In general, orphan files are secondary files 110 residing on secondary storage 106 that are no longer needed in order for the system 100 to function properly. FIG. 5A is provided by way of example to illustrate one scenario in which an orphan secondary file may result) .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,697,219 issued to Wang et al. (hereinafter as "Wang") in view of U.S Patent Application Publication 2019/0108341 issued to BEDHAPUDI et al. (hereinafter as “BEDHAPUDI”) in further view of U.S Patent 9,305,071 issued to Bono et al. (hereinafter as “Bono”).

	Regarding claim 9, the modification of Wang and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of Wang and BEDHAPUDI does not explicitly teach the cloud enabled file system comprises a UFS64 file system.
	
	Bono teaches the cloud enabled file system comprises a UFS64 file system (Bono: Col 17, lines 21-26; Likewise, arrow 820(FS2) in FIG. 7 illustrates copying of the data from “/FS2” of the source VSP 804(S) and storing the copied data in “/FS2” of the destination VSP 804(D). It should be understood that, during this copy activity, the copied data is stored in the new file system format (e.g., UFS-64)).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wang (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Bono (teaches the cloud enabled file system comprises a UFS64 file system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in intercepting operations to be , BEDHAPUDI, and Bono) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wang, BEDHAPUDI, and Bono are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2011/024616 issued to Prahlad et al. (hereinafter as “Prahlad”) teaches providing intelligent data management in a replication environment to reduces the spaces occupied by replication data on a destination system.
U.S Patent 8,977,827 issued to Sims et al. (hereinafter as “Sims”) teaches read cache that include portions of files stored on media of a media library by restoring a read cache including restoring stub files to a read cache on an ad hoc basis. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/15/2022
/ANDREW N HO/Examiner
Art Unit 2162